Citation Nr: 0829121	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.  

2.  Entitlement to service connection for a right foot/heel 
condition.

3.  Entitlement to service connection for acne with scars of 
the facial area.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

The issues of service connection for residuals of a right 
ankle sprain and a right foot/heel condition come to the 
Board of Veterans' Appeals (Board) from an August 2005 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was filed in November 
2005, a statement of the case was issued in May 2006, and a 
substantive appeal was received in May 2006.  

The issue of service connection for acne with scars of the 
facial area comes to the Board from a November 2007 rating 
decision of a VA RO.  A notice of disagreement was filed in 
December 2007, a statement of the case was issued in March 
2008, and a substantive appeal was received in April 2008.  
The veteran testified at a hearing before the Board in July 
2008.  


FINDINGS OF FACT

1.  In July 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal on the issue of 
entitlement to service connection for residuals of a right 
ankle sprain.  

2.  In July 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal on the issue of 
entitlement to service connection for a right foot/heel 
condition.  

3.  Acne was noted at the time of the veteran's entry into 
service and there was no increase in the severity of this 
disability during service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met on the issue of entitlement to service connection 
for residuals of a right ankle sprain.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met on the issue of entitlement to service connection 
for a right foot/heel condition.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  Acne with scars of the facial area was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2007, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim of service connection for acne with scars 
of the facial area, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for acne with 
scars of the facial area.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2007 letter was issued to the appellant prior to the 
November 2007 rating decision which denied the benefit sought 
on appeal; thus, this notice was timely.  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield, 444 F. 3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

The veteran also has been provided with a VA examination 
which addressed the contended causal relationship between the 
claimed disability and active service.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

Criteria & Analysis

Service Connection for Residuals of Right Ankle Sprain and 
Right Foot/Heel Condition 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted in the Introduction, in an August 2005 rating 
decision, the RO denied service connection for residuals of a 
right ankle sprain and a right foot/heel condition.  At the 
July 2008 Board hearing, the veteran withdrew his appeal of 
these issues.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal on these matters and the issues of service 
connection for residuals of right ankle sprain and a right 
foot/heel condition are dismissed.

Service Connection for Acne with Scars of the Facial Area

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

Since preexisting acne was noted at the time of entry into 
service, the question becomes whether this preexisting 
disorder was aggravated during service.

Service medical records dated in 1983 and 1984 reflect that 
the veteran was assessed with cystic acne.  

On VA examination in October 2007, the veteran reported a 
history of acne since 1971, when he was treated by a doctor 
and placed with ointment and cream.  He reported that his 
acne was controlled when he was in the military.  Following 
physical examination, the examiner diagnosed acne on the face 
and neck.  The examiner opined that the current claimed acne 
condition was less likely than not aggravated beyond its 
normal progression from the lesions while in service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for acne 
with scars of the facial area.  There is no persuasive 
evidence to suggest any increase in the severity of the 
veteran's acne with scars of the facial area during active 
service.  It is clear that the veteran had acne upon entry 
into service.  It also is clear that current objective 
examination has identified acne with scars of the facial 
area.  There is no favorable evidence that acne with scars of 
the facial area was aggravated during service, however, as 
the VA examiner found in October 2007 that the veteran's 
current acne condition was less likely than not aggravated 
beyond its normal progression from the lesions while in 
service.  

Additional evidence in support of the veteran's service 
connection claim for acne with scars of the facial area is 
his own lay assertions and July 2008 Board hearing testimony.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Thus, the veteran's lay statements are entitled 
to no probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

The appeal of service connection for residuals of a right 
ankle sprain is dismissed.  

The appeal of service connection for a right foot/heel 
condition is dismissed.  

Entitlement to service connection for acne with scars of the 
facial area is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


